Citation Nr: 1021159	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  02-15 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
fracture of the left distal fibula prior to May 2, 2005, and 
to a rating higher than 10 percent thereafter.

2.  Entitlement to a rating higher than 20 percent for 
residuals of a left brachial plexus injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to 
January 1999.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied a compensable rating 
for a fracture of the left distal fibula.  In a July 2006 
rating decision, the Veteran's disability rating was 
increased to 10 percent, effective May 2, 2005.  This matter 
is also on appeal from an April 2006 rating decision which 
denied a rating higher than 20 percent for residuals of a 
left brachial plexus injury

A January 2007 Board decision denied an increased rating for 
a fracture of the left distal fibula.  The Veteran appealed 
the Board decision to the United States Court of Appeals for 
Veterans Claims.  In May 2008, a Memorandum Decision was 
issued and the Court entered Judgment vacating that part of 
the January 2007 Board decision that denied an increased 
rating for a fracture of the left distal fibula.  The Court 
remanded the claim to the Board for readjudication consistent 
with its decision.  

In January 2009, the Veteran appeared at a hearing before a 
Veterans Law Judge, who is no longer at the Board.  In March 
2010, the Board contacted the Veteran and offered him the 
opportunity for another hearing conducted by a Veterans Law 
Judge who will decide his appeal.  That letter indicated that 
if the Veteran did not respond within 30 days, it would be 
assumed that he did not desire an additional hearing.  The 
Veteran did not respond within 30 days.

Following the January 2009 hearing, the Veteran submitted 
additional evidence in support of his claim and waived the 
right to have the evidence initially considered by the RO.  
38 C.F.R. § 20.1304(c) (2009).

The issue of entitlement to a rating higher than 20 percent 
for residuals of a left brachial plexus injury is REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Prior to May 2, 2005, the Veteran's residuals of a 
fracture of the left distal fibula are manifested by 
subjective complaints of pain and stiffness, but the evidence 
did not show impairment of the tibia and fibula with malunion 
and slight knee or ankle disability.

2.  As of May 2, 2005, the evidence shows that the Veteran's 
residuals of a fracture of the left distal fibula are 
manifested by left ankle pain, diagnosed as traumatic 
arthritis, and confirmed by X-ray; daily dull ache that is 
aggravated by prolonged walking, especially on uneven 
terrain, and by driving an automobile; plantar motion limited 
to 30 degrees with pain; and there is no evidence of the use 
or need for supportive devices.


CONCLUSIONS OF LAW

1.  Prior to May 2, 2005, the criteria for a compensable 
disability rating for residuals of a fracture of the left 
distal fibula have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5262, 5271 (2009).

2.  As of May 2, 2005, the criteria for a disability rating 
higher than 10 percent for residual of a left fibula 
fracture, now diagnosed as traumatic arthritis, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2009); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5262, 
5271 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, VA satisfied the duty to notify by means of a letter 
dated in February 2005 and January 2006; rating decisions in 
August 2002, December 2003, and July 2006;  a statement of 
the case in December 2003; and supplemental statements of the 
case in December 2003, May 2004, November 2004, February 
2005, and July 2006.  Those documents discussed specific 
evidence, particular legal requirements applicable to the 
claims herein decided, evidence considered, pertinent laws 
and regulations, and reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the July 2006 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claim, and 
therefore the error was harmless).  

General Rating Principles

The Veteran contends that the condition of his left lower leg 
and ankle, the result of his fibula fracture, is more severe 
and seeks a higher rating.

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Also with any form of arthritis, painful motion is factor to 
be considered.  38 C.F.R. § 4.59 (2009).

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The Veteran's residual conditions of a left fibula fracture 
are currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2009).  A 10 percent rating is warranted for impairment 
of the tibia and fibula with malunion and slight knee or 
ankle disability.  A 20 percent rating is warranted for a 
moderate knee or ankle disability.  A 30 percent rating where 
there is malunion of the tibia and fibula with marked knee or 
ankle disability.  A maximum rating of 40 percent is 
warranted where nonunion of the tibia and fibula is 
productive of loose motion requiring a knee brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2009).

Where, as here, the rating schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2009).

Traumatic arthritis is rated pursuant to the criteria found 
in Diagnostic Code 5010 of the Schedule, which directs the 
examiner to evaluate traumatic arthritis pursuant to the 
criteria for degenerative arthritis found in Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2009).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, and a 20 
percent rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
The 20 percent and 10 percent ratings based on X-ray findings 
will not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) 
(2009).

The normal range of ankle motion for VA purposes is from zero 
to 20 degrees dorsiflexion and from zero to 45 degrees 
plantar flexion.  38 C.F.R. § 4.71, Plate II (2009).

In November 1995, the Veteran suffered a spiral non-displaced 
fracture of the left distal fibula in a fall while traveling 
on a commercial airliner.  His left leg and ankle were 
immobilized for several weeks followed by a course of 
physical therapy.  In January 1996, the therapist noted that 
there was some tenderness and edema but that the Veteran was 
improving his strength and range of motion.  The fracture 
history was noted on the Veteran's December 1998 discharge 
physical examination.  In a VA retirement examination the 
same month, the examiner noted that the Veteran experienced 
pain when walking on uneven surfaces and took pain 
medication.

A March 1999 rating decision granted service connection for a 
fracture of the distal fibula and assigned a noncompensable 
disability rating.  The Veteran did not appeal that rating.  
In July 2001, the Veteran submitted the current claim for a 
higher rating.  

In December 2000, a VA clinician noted that the Veteran 
continued to experience left ankle pain of increasing 
intensity.  On VA foot examination in May 2001, a VA examiner 
reviewed the claims file and noted that the Veteran was only 
able to extend his left ankle 15 degrees compared to 30 
degrees on the right ankle.  A history of bilateral Morton's 
neuroma, excision of a foreign body from the left foot, and a 
left leg fracture were noted.  The examiner recorded an 
impression of left foot impairment related to excision of a 
foreign body, along with impairment caused by bilateral 
Morton's neuroma.  A June 2001 VA treatment note recorded 
complaints of increased pain and stiffness.  The clinician 
prescribed medication including a surface ointment.

In February 2005, a VA physician noted his review of the 
claims file and the Veteran's reports of a dull aching left 
ankle pain on a daily basis.  The pain was aggravated by 
prolonged walking and operating an automobile.  The Veteran 
also reported being uncomfortable on uneven terrain but that 
the ankle has never "given way," although he did report 
stumbling on staircases on two occasions.  On examination, 
the physician noted that the Veteran limped in favor of his 
left foot but attributed that to a separate nerve condition.  
The examiner noted no evidence of swelling or tenderness of 
the ankle or at the site of the spiral fracture of the 
fibula.  The examiner also noted a full range of painless 
motion and that X-rays failed to reveal any evidence of the 
fracture or arthritic changes.  The examiner diagnosed old 
healed spiral fracture of the left fibula with no sequelae.

Prior to May 2, 2005, the Veteran's residuals of a fracture 
of the left distal fibula are manifested primarily by 
subjective complaints of pain and stiffness.  The evidence 
does not show malunion or nonunion or fracture of either 
tibia or fibula.  On VA examination in May 2001, the Veteran 
was only able to extend his left ankle 15 degrees compared to 
30 degrees on the right ankle.  However, the examiner 
associated the Veteran's left foot impairment to excision of 
a foreign body, along with impairment caused by bilateral 
Morton's neuroma.  On VA examination in February 2005, while 
the Veteran limped in favor of his left foot, the examiner 
attributed that finding to a separate nerve condition rather 
than to the residuals of a fibula fracture.  

On VA examination in February 2005, the Veteran denied the 
left ankle given way.  On physical examination, the examiner 
noted no evidence of swelling or tenderness of the ankle or 
at the site of the spiral fracture of the fibula.  The 
examiner noted a full range of painless motion of the left 
ankle.  The examiner diagnosed old healed spiral fracture of 
the left fibula with no sequelae.  Therefore, prior to May 
2005, the Board finds that the medical evidence does not show 
any ankle disability or other objective findings associated 
with the Veteran's fracture of the left distal fibula.  For 
example, there is no associated swelling, deformity, 
discoloration, weakness, fatigability, lack of normal 
endurance, incoordination, or exacerbations.  The range of 
left ankle motion was full and normal at the February 2005 
examination, while it was limited due to non-service-
connected disabilities in May 2001.

Additionally, a 10 percent rating is not warranted prior to 
May 2, 2005 under Diagnostic Code 5003, because there was no 
X-ray evidence of arthritis prior to May 2, 2005.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2009).

Absent manifestations other than subjective complaints of 
pain and stiffness, such as slight ankle disability, 
residuals of a fracture of the left distal fibula do not meet 
or more nearly approximate the criteria for a compensable 
rating prior to May 2, 2005.  The evidence does not show 
malunion or nonunion of the tibia or fibula; ankle, 
subastragalar, or tarsal joint ankylosis; moderate limitation 
of motion; malunion of the os calcis or astragalus; 
atragalectomy.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 
5270 to 5274 (2009).  Therefore, the Board finds that a 
rating greater than 10 percent was not warranted prior to May 
2, 2005.

In May 2005, a military clinician noted the Veteran's reports 
of increased left ankle pain and stiffness and difficulties 
on stairs and uneven ground.  The examiner noted some 
tenderness.  The range of motion was 40 degrees dorsiflexion 
and 120 degrees plantar flexion.  The Board finds that the 
plantar flexion measurement was most likely referenced to 
zero degrees vertical and conclude that plantar flexion 
measurement equates to 30 degrees using the VA reference.  
38 C.F.R. § 4.71a, Plate II (2009).  The examiner also noted 
the history of the left fibula fracture in 1995, diagnosed 
"ankle pain-like post-traumatic arthritis," and prescribed 
medication.  Later the same month, an X-ray revealed a small 
amount of degenerative spurring at the tibiotalar joint and a 
very small plantar spur.  No fracture was noted.  The 
radiologist stated that "perhaps this is related to remote 
trauma."  In a June 2005 follow-up, the military clinician 
noted that the Veteran continued to take pain medication and 
experienced stiffness but was performing range of motion 
exercises.  The Veteran reported stiffness and locking of the 
left ankle.  There was no notation of a need for supportive 
devices.  The clinician noted the X-ray reports, cited the 
1995 injury, and diagnosed post-traumatic osteoarthritis and 
ankle instability.

In a July 2006 rating decision, the Veteran's disability 
rating was increased to 10 percent, effective May 2, 2005.  

As of May 2, 2005, the Board finds that the evidence does not 
show residual malunion of the tibia or fibula.  In any event, 
the residuals of a fracture result in no more than slight 
disability of the ankle.  There is only slight limitation of 
motion with complaints of pain.  The Board finds that rating 
higher than 10 percent is not warranted pursuant to 
Diagnostic Code 5262.  There is a diagnosis of traumatic 
arthritis, confirmed by X-ray, and the military clinician 
related it to the 1995 injury in service.  Therefore, the 
Board concludes that the Veteran's left lower leg and ankle 
condition is best rated under the regulations for traumatic 
and osteoarthritis.  Since the Veteran exhibits some 
limitation of motion with tenderness and pain, the Board 
finds that a 10 percent rating is warranted pursuant to 
Diagnostic Code 5010 for X-ray evidence of arthritis with a 
noncompensable level of limitation of motion.  A rating 
greater than 10 percent would require marked limitation of 
motion; ankylosis of the ankle, subastragalar, or tarsal 
joint; malunion of the os calcis or astragalus; 
astragalectomy; or malunion or nonunion of the tibia or 
fibula, which are not shown.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262, 5270 to 5274 (2009).  

Furthermore, an increased rating due to functional loss as a 
result of pain is not warranted.  Plantar flexion is 30 
degrees of the normal 40 degrees, and dorsiflexion is normal.  
The Veteran can perform exercises and ambulate without 
support devices, and pain is managed with medication and 
without flare-ups causing incapacity or restriction of 
activity.

The Board finds that the preponderance of the evidence is 
against the claim for a compensable disability rating for 
residuals of a fracture of the left distal fibula prior to 
May 2, 2005, and to a rating higher than 10 percent 
thereafter.  As the preponderance of the evidence is against 
this claim, the claim for increased ratings for the residuals 
of the fibula fracture must be denied.  38 U.S.C.A. 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Board is precluded by regulation from assigning 
an extraschedular rating in the first instance, the Board is 
not precluded from considering whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for consideration of an extraschedular rating.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  38 C.F.R. § 3.321(b)(1) (2009).

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate.  Therefore, referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's residuals of a 
fracture of the left distal fibula reasonably describe the 
Veteran's disability level and symptomatology, and provide 
for higher ratings for additional or more severe symptoms, 
which have not been shown.  The evidence does not show that 
the disability results in marked interference with employment 
or frequent hospitalization.  Therefore, the Board finds that 
the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular ratings are adequate.  
Consequently, the Board finds that referral for 
extraschedular consideration is not warranted.  38 C.F.R. § 
3.321(b)(1) (2009).




ORDER

A compensable rating for residuals of a fracture of the left 
distal fibula prior to May 2, 2005, is denied.

A rating higher than 10 percent for residuals of a fracture 
of the left distal fibula as of May 2, 2005, is denied.


REMAND

With regard to the Veteran's claim for a rating higher than 
20 percent for residuals of a left brachial plexus injury, 
additional development is needed prior to the disposition of 
the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claim and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion when it is deemed necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).

The Veteran claims that his service-connected residuals of a 
left brachial plexus injury have increased in severity and 
thus he is entitled to a rating higher than 20 percent.  The 
evidence shows that the Veteran's disability has been 
variously diagnosed as a left brachial plexus injury, left 
arm/brachial neuropathy, dystonia of the left upper 
trapezius, and cervical radiculopathy.  With regard to the 
latter diagnosis, the Board notes that a May 2008 rating 
decision granted service connection for degenerative joint 
and disc disease of the cervical spine.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  When available 
evidence is too old for an adequate evaluation of the 
Veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  Although the January 2006 VA examination is 
not overly stale, medical records for treatment received 
after the VA examination, suggest that the severity of the 
Veteran's service-connected disability may have changed.  
Moreover, at the January 2009 personal hearing, the Veteran 
indicated that his condition has worsened and reported 
increased pain, left arm numbness, loss of control of the 
left upper extremity, and loss of strength.  He testified 
that the disability has recently become unresponsive to 
treatment and he has been advised to undergo surgical 
insertion of a nerve stimulator.  Because there may have been 
a significant change in the Veteran's condition, the Board 
finds that a new examination is in order. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
severity of his left brachial plexus 
injury.  The examiner must review the 
claims file and should note that review in 
the report.  Any indicated evaluations, 
studies, and tests should be conducted.

a).  The examiner should diagnose all left 
upper extremity disabilities. 

b).  The examiner should comment as to 
whether the disability associated with the 
affected muscle group V would be 
considered moderate, moderately severe, or 
severe.  The examiner is asked to comment 
concerning the presence or absence of the 
cardinal signs and symptoms of muscle 
disability, including loss of power, 
weakness, lowered threshold of fatigue, 
fatigue pain, impairment of coordination, 
and uncertainty of movement.

c).  The examiner should state whether the 
Veteran's service-connected left upper 
extremity disability is manifested by any 
neurological impairment, and, if so, which 
nerves are involved, and the extent of the 
impairment.  The diagnostic criteria 
applicable to nerve impairment distinguish 
the types of paralysis as complete and 
incomplete.  Under incomplete paralysis, 
the degree of paralysis is further broken 
down into three categories: mild, 
moderate, and severe.  With those 
categories in mind, the examiner should  
classify the Veteran's left upper 
extremity disability, distinguishing among 
the categories and using the results of 
all pertinent testing of record.  If using 
results obtained from an EMG or nerve 
conduction velocity tests, or other such 
tests, the examiner should explain, in 
terms meaningful to a layperson, the base 
line results versus those obtained for the 
appellant.

d).  The examiner should discuss how the 
Veteran's service-connected residuals of a 
left brachial plexus injury impacts his 
activities of daily living, including his 
ability to obtain and maintain employment.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case.  
Allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


